Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Application filed 07/21/2021.
The status of the Claims is as follows:
Claims 1-10 are pending and have been examined. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one suction element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  
the phrase “or, alternatively” appears to be redundant;
the phrase “thereafter, also” appears to be redundant.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the ground" in line 8 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation “itself”. It is unclear to which claimed structure the term “itself” is referring. 

Claim 6 recites the limitation “itself”. It is unclear to which claimed structure the term “itself” is referring. 

Claim 6 recites the limitation "said movable body" in line 12 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lancaster et al (US 6293074; Lancaster).

Regarding Claim 1  Lancaster discloses equipment (100) for wrapping a film (112) around an object (124) arranged on a pallet (Col 6 lines 64-67), wherein said equipment (100) comprises: 
a) a carriage (108) adapted to house a reel of said film (112) and wherein said carriage (108) is provided with an outlet (110) adapted to allow said film (112) to exit from the carriage (108) through said outlet (110); and 
b) at least one device suitable for blowing air (140) placed in correspondence with said outlet (110) and integral with said carriage (108) and able to allow the end strip (30) of said film (112), once it has come out of the carriage (108), to lie on the ground around the base of said object to be wrapped (124) with said film (112). (Col 4 lines 36-48)

Regarding Claim 2 Lancaster discloses the invention as described above. Lancaster further discloses a first (144) and a second device suitable for blowing air (144), placed one on each side with respect to the film (112) at said outlet (110) of the carriage (108). (Col 4 lines 25-48)

Regarding Claim 3 Lancaster discloses the invention as described above. Lancaster further discloses a movable body (104) integral with said carriage (108) able to rotate around said object to be wrapped (124).

Regarding Claim 4 Lancaster discloses the invention as described above. Lancaster further discloses a vertical column (Col 6 lines 31-47) along which said carriage (108) is able to slide up and/or down.

Regarding Claim 5 Lancaster discloses the invention as described above. Lancaster further discloses at least one suction element (142) positioned at the base of said object to be wrapped (124) and able to attract said end strip (30) towards itself of the film (112) once it has come out of said outlet (110) of the carriage (108).

Regarding Claim 6 Lancaster discloses the invention as described above. Lancaster further discloses a method for wrapping an object (124) placed on a pallet (Col 6 lines 64-67) with a film (112) using the equipment (100) according to claim 1, wherein said method comprises the steps of: 
a) loading a reel of said film (112) into a special reel-holder carriage (108) equipped with a suitable outlet (110) so as to allow the end strip (30) of said film (112) to come out of the carriage (108) through said outlet (110); 
b) activating at least one device suitable for blowing air (140) located in correspondence with said outlet (110) and integral with said carriage (108), so as to allow said end strip (30) of said film (112) to stretch, without tension, around the base of said object to be wrapped (124); 
c) activating the supply of the film (112) still inside the carriage (108); 
d) activating the rotation of said movable body (104) of said equipment (100) around said object to be wound (124), so that said end strip (30) of said film (112) begins to wrap around said object to be wrapped (124), and with it, thereafter, also the remaining portion of film (112) gradually coming out of said carriage (108); 
e) continuing to carry out said rotation until an amount of film (112) has been dispensed such as to be tensioned so as to fixe said film (112) to said object to be wrapped (124).

Regarding Claim 7 Lancaster discloses the invention as described above. Lancaster further discloses in said step e), said film (112) is tensioned when it overlaps said end strip (30) of said film (112) already wrapped to said object to be wrapped (124) or as soon as the film (112) already exited from the carriage (108) presents a certain resistance to dragging. (Fig. 5a)

Regarding Claim 8 Lancaster discloses the invention as described above. Lancaster further discloses at the end of said step e), the step of: f) deactivating said at least one first device suitable for blowing air (7). (Col 9 line 59- Col 10 line 5)

Regarding Claim 9 Lancaster discloses the invention as described above. Lancaster further discloses at the end of said step f), the step of: g) continuing said rotation and, consequently. said wrapping of said film (112) put under tension around said object to be wrapped (124), until the object to be wrapped (124) with said film has been wrapped for a number of times desired. (Fig. 6a)

Regarding Claim 10 Lancaster discloses the invention as described above. Lancaster further discloses in said step b) a first (144) and a second device (144) suitable for blowing air are activated and placed one on each side (top and bottom) with respect to the film (112) in correspondence with said outlet (110).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731